In the
United States Court of Appeals
For the Seventh Circuit

No. 01-3477

Dale M., by his mother and next friend,
Alice M.,

Plaintiffs,

v.

Board of Education of Bradley-Bourbonnais
  High School District No. 307, et al.,

Defendants-Appellees.

Appeal of Margie Best.

Appeal from the United States District Court
for the Central District of Illinois.
No. 96 C 2254--Michael P. McCuskey, Judge.

Submitted January 4, 2002--Decided March 11, 2002



  Before Posner, Coffey, and Ripple, Circuit
Judges.

  Posner, Circuit Judge. The appellant,
Best, is a lawyer who represented the
plaintiffs in this suit under the
Individuals with Disabilities Education
Act. The plaintiffs prevailed in the
district court, and the judge ordered the
defendant to pay the plaintiffs
attorneys’ fees and costs of almost
$50,000. This was done, and the money was
turned over to Best. We reversed the
district court’s judgment in favor of the
plaintiffs, see 237 F.3d 813 (7th Cir.
2001), stating in the course of our
opinion that we were reversing the award
of attorneys’ fees as well as the
judgment. Id. at 818. So the district
court ordered Best to return the money to
the defendant and it is that order that
she has appealed.

  Best points out that as is usually the
case with statutory provisions awarding
attorneys’ fees, the award under the IDEA
is to the party, not to the party’s
lawyer. 20 U.S.C. sec. 1415(i)(3)(B). She
was not a party to her clients’ suit, and
she denies, therefore, that the district
court had jurisdiction over her and hence
power to order her to do anything. But
this is clearly wrong. Courts have a
broad power, deemed "inherent" in the
sense that its existence does not depend
on an explicit grant of power in a
statute or other formal enactment, to
regulate the conduct of the lawyers who
practice before them. E.g., Chambers v.
NASCO, Inc., 501 U.S. 32, 43-44 (1991);
Roadway Express, Inc. v. Piper, 447 U.S.
752, 766 (1980); Natural Gas Pipeline Co.
v. Energy Gathering, Inc., 2 F.3d 1397,
1411 (5th Cir. 1993); Eash v. Riggins
Trucking, Inc., 757 F.2d 557, 567 (3d
Cir. 1985). In Palmer v. City of Chicago,
806 F.2d 1316, 1319 (7th Cir. 1986), "we
assume[d] that the district court has an
inherent power to order attorneys to whom
fees were paid over by their clients
pursuant to court order to repay the fees
should the order be reversed." If the
district court lacked that power, then in
obedience to our decision the court would
order the plaintiffs to return the
attorneys’ fees and costs that had been
awarded them and they would turn around
and sue lawyer Best for recoupment on a
theory of unjust enrichment, see
Richardson v. Penfold, 900 F.2d 116, 118
(7th Cir. 1990), since, in the absence of
a valid award of fees to her clients or
a contract with them entitling her to the
proceeds of a court-ordered award even if
later reversed, Best has no right to the
money she has pocketed. To prevent such
circuity and enforce ethical conduct in
litigation before it, the district court
had inherent power to order Best to
return the money to the defendant. Cf.
id. "[A]ll courts possess an inherent
power to prevent unprofessional conduct
by those attorneys who are practicing
before them. This authority extends to
any unprofessional conduct, including
conduct that involves the exaction of
illegal fees." Jackson v. United States,
881 F.2d 707, 710 (9th Cir. 1989)
(emphasis in original). That is an apt
description of Best’s effort to hold on
to a fee, obtained by a court order, to
which she is not entitled because the
order has been reversed.

Affirmed.